Libbey, J.
We think the decision of the presiding judge at nisi prius upon the facts reported, correct. When the plaintiff entered into possession of the lot of land for which the defendant claims rent, he entered under a verbal contract with the owner for the purchase of it at a price agreed upon, and the owner of the land caused a survey of the lot to be made and corners to be erected. The plaintiff has remained in possession of the lot under this agreement for more than ten years, and made extensive improvements upon it. At the'time of the trial he had not paid the sum agreed upon for the land, and it does not appear that he had been requested to do so.
The owners of the land, F. Shaw & Brothers, in 1883, failed and assigned their property to an assignee for the benefit of their creditors, and the assignee conveyed the lot in controversy, with ■ other lands to the defendant. There was no agreement by the plaintiff to pay rent, and from the facts reported, it must be inferred that the parties did not contemplate the payment of rent. In equity, upon the facts reported the verbal agreement to convey, is still binding as against the defendant, who took his title from the assignee of the Shaws, and would be enforced on the payment of the price agreed with interest, by the plaintiff.
We think the case is clearly within the rule as held in Jewell *535v. Harding, 72 Maine, 124, and recognized in Harkness v. McIntire, 76 Maine, 201.

Exceptions overruled.

Peters, C. J., Virgin, Emery, Foster and Haskell, JJ., concurred.